Citation Nr: 1735368	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-17 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1966 to March 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan in the Commonwealth of Puerto Rico.  In the March 2012 rating decision, the RO denied service connection for a nervous disorder, radiculopathy, and spinal stenosis of the lumbar region with lumbago and discogenic disease.

This appeal was previously remanded by the Board in January 2016 for additional development.  It has been returned to the Board for further review.
  
In a September 2016 rating decision, the VA Appeals Management Center (AMC) granted service connection for bilateral lower extremity radiculopathy and spinal stenosis.  As this represents a full grant of the benefits sought with respect to these issues, they are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)

The issues of entitlement to service connection for a cervical spine disability with radiculopathy of the upper extremities have been raised by the record in a May 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred these issues to the AOJ in its January 2016 remand, but they have yet to be adjudicated.  Therefore, the Board still does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded a VA examination in February 2012; the examiner diagnosed major depressive disorder and opined that it was unrelated to the Veteran's active duty service because symptoms did not have their onset until 2010.  The Veteran was afforded an addendum opinion by a different examiner in July 2016, but this opinion focused entirely on secondary service connection.  The February 2012 VA examiner, in determining that psychiatric symptoms did not have their onset until 2010, did not address the Veteran's report of depression or excessive worry during his July 1968 separation examination, his report during a July 1974 VA examination of a nervous condition since active duty, or the July 1974 examiner's diagnosis of a moderately severe chronic anxiety neurosis with conversion features.  A medical opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A remand is necessary to obtain a VA medical opinion that addresses this earlier diagnosis and these earlier reports of symptoms.  

In addition, the Veteran has submitted two private medical opinions.  One, from a physician in April 2010, opined that the Veteran's "nervous condition" was caused or aggravated by his service-connected back disorder.  Although the private physician listed the Veteran's psychiatric symptoms, the examiner did not diagnose any specific psychiatric disorder and offered no rationale for this opinion.   The other, from a physician specializing in internal medicine in December 2016, diagnosed generalized anxiety disorder, major depression disease, posttraumatic stress disorder (PTSD), and a memory disorder.  The examiner opined that all of these were as likely as not related to active duty service but offered no rationale for this opinion.  Because these opinions offer no rationale, they are of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 ("[M]ost of the probative value of a medical opinion comes from its reasoning.")  However, because the December 2016 opinion raises the possibility that the Veteran might now meet the diagnostic criteria for other psychiatric disorders in addition to major depressive disorder, VA should obtain a new examination on remand as opposed to another addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current nature and likely etiology of any psychiatric disorder, including an anxiety disorder, a depressive disorder, PTSD, and a memory disorder.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide opinions as to the following:

a. What are the Veteran's current psychiatric diagnoses? 

b. If the Veteran is diagnosed with PTSD based on an in-service stressor, the examiner must identify the evidence which independently verifies that the supporting stressor actually occurred while the Veteran served on active duty.  

c. For any diagnosed psychiatric disorder other than PTSD, address whether is it at least as likely as not (i.e., is there a 50 percent or greater probability) that the disability had its onset during or is otherwise related to active duty service.  

d. For any diagnosed psychiatric disorder, determine whether it was caused by any service-connected disability.  In addressing this question the role that any preservice or post service stressor played in the development of any diagnosed current psychiatric disorder must be addressed. 

e. For any diagnosed psychiatric disorder, determine whether it was aggravated (i.e., worsened beyond the natural progression) by any service-connected disability.  In addressing this question the role that any preservice or post service stressor played in the development of any diagnosed current psychiatric disorder must be addressed.

In reaching these determinations, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.

The examiner should also take into account the Veteran's report of symptoms during his July 1968 separation examination, his report of continuous symptoms since active duty during a July 1974 VA examination, the July 1974 VA examiner's diagnosis, and the April 2010 and December 2016 private medical opinions.

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

2. Readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


